USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

: 3/12/2020

ee |

 

Brian W. Shaffer

Partner

Morgan, Lewis & Bockius LLP
+1.215.963.5103
brian.shaffer@morganlewis.com

Matthew Solum

Partner

Kirkland & Ellis LLP
+1.212.46.4688
matthew.solum@kirkland.com

March 12, 2020

VIA ECF FILING

The Hon. Analisa Torres, U.S.D.J.

United States District Court, Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Hohns v. Mariner Investment Group, LLC, No. 1:19-cv-08654-AT

Dear Judge Torres:

We represent plaintiff Andrew Hohns in the above-referenced action pending before the Court (the
“Action”). Pursuant to Rule I(C) of Your Honor’s Individual Practices and Rule 7.1(D) of the Local
Rules of the United States District Courts for the Southern and Eastern Districts of New York, we
write jointly with counsel for defendant Mariner Investment Group, LLC (collectively with plaintiff,
the “Parties”), to respectfully request that the Court stay the Action for sixty (60) days while the
Parties work toward finalizing a settlement agreement that would resolve their dispute.

The Parties’ good-faith settlement efforts have resulted in an agreement-in-principle that would
finally resolve both the issues before this Court and the issues in the underlying JAMS arbitration
proceeding. The Parties have executed a Term Sheet and are proceeding to prepare definitive
written agreements to effectuate their settlement. Once the Parties are able to do so, the Action
will be voluntarily dismissed with prejudice. Given the progression of settlement discussions, the
Parties wish to avoid any further burdens on the Court and to avoid any further litigation expense
during the requested stay period. This is the Parties’ first request for a stay and it is being made in
good faith and not for the purpose of delay or any other improper purpose. Courts in this Circuit
have often granted joint requests for stays where, as here, the parties are undertaking good-faith
settlement efforts to finally resolve their dispute. See, e.g., In re MF Global Holdings Ltd. Inv.
Litig., 998 F. Supp. 157 (S.D.N.Y. Feb. 11, 2014); In re Citigroup Inc. Bond Litig., 296 F.R.D. 147
(S.D.N.Y. Aug. 20, 2013); Ochei v. Mary Manning Walsh Nursing Home Co., Inc., 2012 WL
1977443, at *2 (S.D.N.Y. May 31, 2012).
The Hon. Analisa Torres, U.S.D.J.
March 12, 2020
Page 2

Accordingly, the Parties respectfully request that the Court grant a 60-day stay of this Action,
including a stay of the Court's decision on the Parties’ pending cross-motions to compel arbitration
and motions to dismiss.

Respectfully submitted,

/s/ Brian W. Shaffer /s/ Matthew Solum
Brian W. Shaffer Matthew Solum
Morgan, Lewis & Bockius LLP Kirkland & Ellis LLP
Counsel for Plaintiff Counsel for Defendant
BWS

c: All counsel of Record (Via ECF)

GRANTED. The action is STAYED for 60 days to
provide the parties time to finalize a settlement agreement.

The parties are directed to submit a joint status letter by
April 11, 2020.

SO ORDERED.

Dated: March 12, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
